DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10771801. Although the claims at issue are not identical, they are not patentably distinct from each other because

Instant Invention claims 1 & 17
10,771,801 claim 1
A method comprising:

transmitting, by a first device to a second device, a video stream in a video chain; 

receiving, by the first device from the second device, a request for video information, wherein the request includes a plurality of fields associated with a first priority of a first region of interest (ROI) and a second priority of a second ROI;

(a request for video information broadly encompasses requested information (i.e., ROI information) of patent no. 10,771,801)

(Claim 17), further comprising statistical information based on ROI inquiries received from devices of a set of third devices.




modulating, by the first device, a quantization step size of the first ROI in the video stream based on the first priority; and 


modulating, by the first device, a quantization step size of the second ROI in the video stream based on the second priority.
A method comprising:

transmitting, by a first device to a second device, a video stream in a video chain; 

receiving, by the first device from the second device, a region of interest (ROI) request, wherein the ROI request comprises a first ROI type indicator that indicates a type of a first ROI, a second ROI type indicator that indicates a type of a second ROI, a first ROI priority field that indicates a first priority of the first ROI, and a second ROI priority field that indicates a second priority of the second ROI, wherein the first ROI priority field indicates a higher priority than the second ROI priority field, wherein the type of the first ROI is different than the type of the second ROI, and wherein the first ROI request is based on statistical information collected about a set of third devices;

modulating, by the first device, a quantization step size of the first ROI in the video stream based on the first ROI type indicator and the first ROI priority field; and 

modulating, by the first device, a quantization step size of the second ROI in the video stream based on with the second ROI type indicator and the second ROI priority field.


	Dependent claim 3 of the instant application are not patentably distinct from dependent claim 2 of US Patent No. 10,771,801.

Instant Invention claim 4
10,771,801 claim 3
A system comprising: 

a first device; and 

a second device communicatively coupled to the first device; and 
wherein the first device comprises: 

at least one first processor; and 

a first non-transitory computer readable storage medium storing a first program for execution by the at least one first processor, the first program including first instructions to: 

transmit a video stream to the second device; 
receive a request for video information from the second device, wherein the request includes a plurality of fields associated with a first priority of a first region of interest (ROI) and a second priority of a second ROI;

(a request for video information broadly encompasses requested information (i.e., ROI information) of patent no. 10,771,801)

identify the first ROI of a first ROI type in the video stream; 

identify the second ROI of a second ROI type in the video stream; and 

modulate a quantization step size of the first ROI in the video stream based on the first ROI type and the first priority; and 

modulate a quantization step size of the second ROI in the video stream based on the second priority.
A system comprising: 

a first device; and 

a second device communicatively coupled to the first device; and 
wherein the first device comprises: 

at least one first processor; and 

a first non-transitory computer readable storage medium storing a first program for execution by the at least one first processor, the first program including first instructions to: 

transmit a video stream to the second device; 
receive a region of interest (ROI) inquiry from the second device, wherein the ROI inquiry comprises a first ROI type indicator that indicates a first ROI type and a second ROI type indicator that indicates a second ROI type, wherein the first ROI type is different than the second ROI type, and wherein the first ROI inquiry is based on statistical information collected about a set of third devices; 

identify a first ROI of the first ROI type in the video stream; 

identify a second ROI of the second ROI type in the video stream; and 

modulate a quantization step size of the first ROI in the video stream based on the first ROI type indicator and the first ROI priority field; and 

modulate a quantization step size of the second ROI in the video stream based on with the second ROI type indicator and the second ROI priority field.



Dependent claims 5-8 of the instant application are not patentably distinct from dependent claims 4-7 of US Patent No. 10,771,801.

Instant Invention claims 9 & 18
10,771,801 claim 8
A first device, comprising: 
at least one processor; and 

a non-transitory computer readable storage medium storing a program for execution by the at least one processor, the program including instructions to: 

transmit, to a second device, a video stream; 

receive, from the second device, an inquiry for video information, wherein the inquiry includes a plurality of fields associated with a first priority of a first region of interest (ROI) and a second priority of a second ROI;

(an inquiry for video information broadly encompasses inquired information (i.e., ROI information) of patent no. 10,771,801)

(Claim 18), further comprising statistical information based on ROI inquiries received from devices of a set of third devices.

identify the first ROI of a first ROI type in the video stream; 

identify the second ROI of a second ROI type in the video stream; and 

modulate a quantization step size of the first ROI in the video stream based on the first priority; and 

modulate a quantization step size of the second ROI in the video stream based on the second priority.
A first device, comprising: 
at least one processor; and 

a non-transitory computer readable storage medium storing a program for execution by the at least one processor, the program including instructions to: 

transmit, to a second device, a video stream; 

receive, from the second device, a region of interest (ROI) inquiry, wherein the ROI comprises a first ROI type indicator that indicates a first ROI type and a second ROI type indicator that indicates a second ROI type, wherein the first ROI type is different than the second ROI type, and wherein the ROI inquiry is based on statistical information collected about a set of third devices; 





identify a first ROI of the first ROI type in the video stream; 

identify a second ROI of the second ROI type in the video stream; and 

modulate a quantization step size of the first ROI in the video stream based on the first ROI type indicator and the first ROI priority field; and 

modulate a quantization step size of the second ROI in the video stream based on with the second ROI type indicator and the second ROI priority field.



Dependent claims 10-13 of the instant application are not patentably distinct from dependent claims 9-12 of US Patent No. 10,771,801.

Dependent claim 2 of the instant application are not patentably distinct from dependent claim 13 of US Patent No. 10,771,801.

Dependent claim 14 of the instant application are not patentably distinct from dependent claim 18 of US Patent No. 10,771,801.

Dependent claim 15 of the instant application are not patentably distinct from dependent claim 14 of US Patent No. 10,771,801.

Dependent claim 16 of the instant application are not patentably distinct from dependent claim 15 of US Patent No. 10,771,801.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6 and 9-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2006/0215753 A1) in view of Lu et al. (US 2010/0183070 A1).

Concerning claim 1, A method comprising:
transmitting, by a first device to a second device, a video stream in a video chain (fig. 1: transmitting video between video communication devices 12 and 14, wherein device 12 is the first node and device 14 is the second node);
receiving, by the first device from the second device, a request for video information (¶¶0045-0046: ROI information), wherein the request includes a plurality of fields associated with a first priority of a first region of interest (ROI) and a second priority of a second ROI (¶0096, ¶0099: ROI descriptions identifying the ROI as a face; fig. 7D: ROIs 68 and 70; ¶0111: two faces have been identified and given preferential coding);
modulating, by the first device, a quantization of the first ROI in the video stream based on the first priority (¶0047; ¶0111); and 
modulating, by the first device, a quantization of the second ROI in the video stream based on the second priority (¶0047; ¶0111). Lee’s method of preferential encoding allocates additional encoding bits or preferential quantization to the identified ROI regions while reducing the amount of encoding bits allocated to non-ROI regions (¶0047). Not explicitly taught is modulation a quantization step size.
Lu et al. (hereinafter Lu) teaches a method for improved video encoding using region of interest information, wherein the method comprises a step for modulating a quantization step size based on ROI information (¶0036 & fig. 2: steps 230-240). Based on this teaching, it would have been obvious to a person having ordinary skill, at the time the invention was made, to modify Lee’s preferential encoding technique to modulate a quantization step size in order to adjust encoding quality based on ROI information (Lu, ¶0013).

	Concerning claim 2, Lee further discloses the method of claim 12, wherein the request includes information about a location of one of the first ROI and the second ROI (¶0047: wherein the location of the identified ROI must be known for the user of the recipient device to view the preferentially encoded ROI).

Claim 4 is the corresponding system claim to the method of claim 1 and is rejected under the same rationale (fig. 1: wherein the claimed system is equivalent to system 10 & ¶0071 for processor/software configurations).

Claim 5 is the corresponding system claim to the method of claim 2 and is rejected under the same rationale (fig. 1: wherein the claimed system is equivalent to system 10 & ¶0071 for processor/software configurations).

Concerning claim 6, Lee further teaches the system of claim 4, wherein the first instructions further comprise first instructions to:
receive the request from the second device (¶¶0045-0046), wherein the request comprises at least one ROI type indicator that indicates a type of at least one of the first ROI and the second ROI (¶0096, ¶0099: ROI descriptions identifying the RO as a face), and at least one ROI priority field that indicates a priority of the at least one of the first ROI and the second ROI (¶0111: two faces have been identified and given preferential (i.e., higher priority) coding).

Concerning claim 9, Lee teaches a first device, comprising: 
at least one processor (¶0071); and 
a non-transitory computer readable storage medium storing a program for execution by the at least one processor, the program including instructions to (¶0071): 
transmit, to a second device, a video stream (fig. 1: transmitting video between video communication devices 12 and 14, wherein device 12 is the first node and device 14 is the second node); 
receive, from the second device, an inquiry for video information (¶¶0045-0046), wherein the inquiry includes a plurality of fields associated with a first priority of a first region of interest (ROI) and a second priority of a second ROI (¶0096, ¶0099: ROI descriptions identifying the ROI as a face; fig. 7D: ROIs 68 and 70; ¶0111: two faces have been identified and given preferential coding);
identify the first ROI of a first ROI type in the video stream (fig. 7D: ROIs 68); 
identify the second ROI of a second ROI type in the video stream (fig. 7D: ROIs 70); and 
modulate a quantization of the first ROI in the video stream based on the first priority (¶0047; ¶0111); and 
modulate a quantization of the second ROI in the video stream based on the second priority (¶0047; ¶0111). Lee’s method of preferential encoding allocates additional encoding bits or preferential quantization to the identified ROI regions while reducing the amount of encoding bits allocated to non-ROI regions (¶0047). Not explicitly taught is modulation a quantization step size.
Lu et al. (hereinafter Lu) teaches a method for improved video encoding using region of interest information, wherein the method comprises a step for modulating a quantization step size based on ROI information (¶0036 & fig. 2: steps 230-240). Based on this teaching, it would have been obvious to a person having ordinary skill, at the time the invention was made, to modify Lee’s preferential encoding technique to modulate a quantization step size in order to adjust encoding quality based on ROI information (Lu, ¶0013).

	Concerning claim 10, Lee further discloses the first device of claim 9, wherein the inquiry further comprises information about a location of the first ROI and a size of the second ROI (¶0047: wherein the location and size of the identified ROIs must be known for the user of the recipient device to view the preferentially encoded ROI).
	
Concerning claim 11, Lee further teaches the first device of claim 9, wherein the instructions further comprise instructions to:
receive the inquiry from the second device (¶¶0045-0046), wherein the inquiry includes at least one ROI type indicator that indicates a type of at least one of the first ROI and the second ROI (¶0096, ¶0099: ROI descriptions identifying the RO as a face), and at least one ROI priority field that indicates a priority of the at least one of the first ROI and the second ROI (¶0111: two faces have been identified and given preferential (i.e., higher priority) coding).

In regard to claim 12, Lee further discloses the method of claim 1, wherein:
the request for the video information is an ROI inquiry (Lee, fig. 8: steps 72-82, wherein as second command is far-end ROI information for at least a second ROI, see fig. 7D), wherein the ROI inquiry comprises at least one ROI type indicator for at least one ROI in the video stream (Lee, ¶0111);
identifying, by the first device, at least one identified ROI of the at least one ROI type (Lee, ¶0047); and
transmitting, by the first device to the second device, an ROI inquiry response comprising at least one ROI label of the at least one identified ROI and at least one ROI priority of the at least one identified ROI (Lee, ¶¶0047-0048).

	Concerning claim 13, Lee further discloses the method of claim 1, wherein the request further comprises an indicator of a number of ROIs in the request and a first label for the first ROI (fig. 11: 122-130; fig. 7D: 68 & 70; ¶0127: dual face ROI description indicates a number of requested ROIs and that the ROI be a face; ¶0104: “ROI information sent from one device to another may take the form of a pre -processed ROI MB map, or any other indication or description of ROI, including indications or descriptions that require processing at the remote device prior to application to a remote encoder”).

Concerning claim 14, Lee further discloses the method of claim 2, wherein the ROI request further comprises a first window start x position for the first ROI, a first window start y position for the first ROI, a first window width for the first ROI, and a first window height for the first ROI (¶0067: physical coordinates defining the position and/or size of the ROI).

Concerning claim 15, Lee further discloses the device of claim 9, wherein the inquiry further comprises an indicator of a number of ROIs in the ROI request and a first label for the first ROI (fig. 11: 122-130; fig. 7D: 68 & 70; ¶0127: dual face ROI description indicates a number of requested ROIs and that the ROI be a face; ¶0104: “ROI information sent from one device to another may take the form of a pre-processed ROI MB map, or any other indication or description of ROI, including indications or descriptions that require processing at the remote device prior to application to a remote encoder” ). Not explicitly disclosed is the ROI request comprising an indicated of (a number of ROIs minus one).
However, modifying the Lee invention in this manner is a design choice implemented by the inventor that would have been obvious to a person having ordinary skill in the art, at the time the invention was made, in order to provide preferential encoding to multiple ROIs of the same type. The courts have held unpatentable the obvious matter of design choice when the modification would not affect operation of the device.

Concerning claim 16, Lee further discloses the device of claim 10, wherein the ROI inquiry further comprises a first window start x position for the first ROI, a first window start y position for the first ROI, a first window width for the first ROI, and a first window height for the first ROI (¶0067: physical coordinates defining the position and/or size of the ROI).

Concerning claim 17, Lee further discloses the method of claim 1, further comprising statistical information based on ROI inquiries from devices of a set of third devices (¶0106).

Concerning claim 18, Lee further discloses the device of claim 9, further comprising statistical information based on ROI inquiries from devices of a set of third devices (¶0106).

Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2006/0215753 A1) in view of Lu et al. (US 2010/0183070 A1), further in view of Brannon, JR et al. (US 2007/0024706 A1).

Concerning claim 3, Lee in view of Lu teaches the method of claim 1. Not explicitly disclosed is the method, wherein the request is transmitted using Real Time Streaming Protocol.
In related art, Brannon, JR et al. (hereafter Brannon) discloses providing high-resolution regions of interest wherein ROI queries are transmitted using Real Time Streaming Protocol (¶0071). Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Brannon into the Lee in view of Lu invention. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claim 8 is the corresponding system claim to the method of claim 3 and is rejected under the same rationale (fig. 1: wherein the claimed system is equivalent to system 10 & ¶0071 for processor/software configurations).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 6 of the remarks filed 07/27/2022, with respect to the rejection of claim 7 under 35 U.S.C. § 112, second paragraph, have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 7 of the remarks filed 07/27/2022, with respect to the rejection of claims 1, 4, and 9 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
Concerning claims 1, 4 and 9, Applicant alleges 
“Lee does not teach or suggest these elements. In Lee, there is no teaching or suggestion for a “request” that is received by the “far- end” (transmitting) device. Instead of the transmitting device in Lee both transmitting video and receiving a request for video information associated with ROIs, Lee only teaches that the transmitting device receives ROI information (not a request): “The recipient device generates far-end ROI information based on the ROI selected by the user, and sends the far-end ROI information to the sender device.” (Lee at | [0046].)”

The examiner disagrees. Paragraphs [0087]-[0090] teach ROI information being requested. Furthermore, paragraph [0095] indicates ROI information requested by the user being extracted based on ROI descriptions provided by the user. Given this teaching, the examiner maintains the rejection.

Secondly, the Applicant alleges 
“In addition, the claims recite, for example such as in claim 1, that the request includes “a plurality of fields associated with a first priority of a first region of interest (ROI) and a second priority of a second ROI.” This is not taught or suggested by the cited references. The OA points to the ROI descriptions in Lee (OA at 11), but these ROIs are not part of a “request” to the transmitting device and do not teach or suggest “priorities.” At best, the ROI descriptions in Lee are information provided by a user at a near-end device that is sent to the transmitting (“far- end’) device, but they are not requests for information associated with priorities, as recited in the present claims.”

The examiner disagrees. As mentioned above, Paragraphs [0087]-[0090] teach ROI information being requested. Furthermore, paragraph [0095] indicates ROI information requested by the user being extracted based on ROI descriptions provided by the user. Paragraph [0096] explicitly discloses that ROI descriptions including textual or verbal input terms that are input into the system for objects considered to be ROIs that are highly desired for preferential encoding. Given this teaching, the examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425